                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DAMION BOURN,

                 Plaintiff,

         v.                                                Case No. 18-cv-1454-JPG-MAB

  NURSE BONNIE, JENNIFER SCHMITTLING,
  ST. CLAIR COUNTY JAIL ADMINISTRATOR/
  SHERIFF and DEBORAH HALE,

                 Defendants.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

30) of Magistrate Judge Mark A. Beatty recommending that the Court sua sponte dismiss from

this case the St. Clair County Jail Administrator/Sheriff and Deborah Hale, the St. Clair County

Jail health care administrator, both of whom were added for the sole purpose of identifying a

Jane Doe defendant. Jane Doe has been identified as Jennifer Schmittling, so those parties are

no longer required in this case.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 30);
  •   DISMISSES defendants St. Clair County Jail Administrator/Sheriff and Deborah Hale
      from this case without prejudice; and

  •   DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

IT IS SO ORDERED.
DATED: May 21, 2019

                                          s/ J. Phil Gilbert
                                          J. PHIL GILBERT
                                          DISTRICT JUDGE




                                             2
